'~“ ' ' €ase W%G~`Bocument"ZSG-€--Filed in-TXSB on 11/05/18 Page 1 of 2

Assignment

Tiderock Development, LLC. of 25 Schilling Road, Hunt Valley, Maryland, 21031 (the "Assignor")
assigns the entirety of the Assignor's contractual rights and obligations under the contract dated September
30, 2018 for Letter of Intent ("LOI") to acquire forty-nine percent (49%) of the capital stock of (the
"Shares") ot` Waller Marine, Inc.‘ ("Waller") from its principal owner David Waller. with Waller Marine,
Inc. of 14420 W. Syalvantield Drive, I-louston, Texas, 77014, which is attached hereto as Schedule "A", to
WMS Holdings, lnc. (“WMS”) ot`432 Monte Cristo Blvd., Tierra Verde, Florida, 33715 (the "Assignee").

[n consideration hereof, the Assignor and Assignee acknowledge that WMS assumes all financial and
other responsibilities of Assignor under the LOI and all performance requirements and liabilities

thereunder.

The Asslgnor warrants and covenants the following with regard to the contractual rights which the

Assignor has assigned:

l. that the Assignor has the right to assign the contract;

2. that the Assignor will not, after this Assignrnent takes effeet, receive and accept the assigned

contractual rights;

3. that the Assignor will not do any act which may prevent or hinder the Assignec from enforcing the

assigned contractual rights; and

4. that the Assignor has not done or knowingly permitted any act, deed or thing by which the
contractual rights can be impeached or affected in any manner.

T he Assignor directs Waller Mari.ne, lnc. to complete the contractual obligations, which would otherwise
be owed to the Assignor but which have been transferred as indicated herein, with the Assignee.

lt is agreed that this Assignment Will enure to the benefit ofand be binding upon the parties to this
Assignment, their heirs, executors, administrators successors and assigns, respectively

This Agreement will be construed in accordance with and governed by the laws ofthe State of T exas.
Dated this 28"‘ day ofOctober 2018:

@T_ Page l of 2

WMS lloldings. lnc. - Assignment front 'l“iderock

CaS_e 17-3§23LDO£.ument.256-6 Filed in TXSB on 11/05/18 Page 2 of 2

TIDEROCK DEVELOPM.ENT, LLC

BY: %;‘€;7%

THOMAS FORE, MANAGING DIREC'I`OR

 

wn.l.m J. G:QRDNER, rREsmENT

On behalf of WMI, its owners, ofl`iccrs, manngers, shareholders, employees and ndvisors, the undersigned hereby
unconditionally approves the assignment herein and forever waives and releases Assignor, its affiliates, owners, officers,
employees and advisors and all claims of any nature related to the LOI and the purchase of WMI and any other matters

from the beginning of time through the date of this Agreement.

WALLER MA l

 

BY: . _

lts Presidcnt

st noidings, ina -Assignmem from mercer Page 2 of 2

